Exhibit 10.6

 

Execution Version

 

FIRST AMENDMENT TO SECOND LIEN TERM LOAN AGREEMENT

 

This FIRST AMENDMENT TO SECOND LIEN TERM LOAN AGREEMENT (this “Amendment”),
dated as of September 20, 2011, is by and among EUREKA HUNTER PIPELINE, LLC, a
Delaware limited liability company (the “Borrower”), PENNANTPARK INVESTMENT
CORPORATION, a Maryland corporation (“PennantPark”) and the other financial
institutions party hereto (together with PennantPark, the “Lenders”).

 

WHEREAS, the Borrower and the Lenders are parties to that certain Second Lien
Term Loan Agreement, dated as of August 16, 2011 (as may be further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders and U.S. Bank
National Association, as collateral agent (the “Collateral Agent”);

 

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as described herein; and

 

WHEREAS, on the terms and subject to the conditions contained herein, the
Lenders are willing to make certain amendments to the Credit Agreement in
accordance with Section 10.2 of the Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.                                      Defined Terms.

 

(a)                           Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to such terms in the Credit
Agreement.  The principles of interpretation set forth in Section 1.4 of the
Credit Agreement shall apply to the provisions of this Amendment.

 

(b)                           Each reference to “hereof’, “hereunder”, “herein”
and “hereby” and each other similar reference contained in the Credit Agreement,
each reference to “this Agreement” or “the Credit Agreement” and each other
similar reference contained in the Agreement or any other Loan Document shall on
and after the First Amendment Effective Date refer to the Credit Agreement as
amended by this Amendment.  Any notices, requests, certificates and other
instruments executed and delivered on or after the First Amendment Effective
Date may refer to the Credit Agreement without making specific reference to this
Amendment but nevertheless all such references shall mean the Credit Agreement
as amended by this Amendment unless the context otherwise requires.

 

2.                                      Amendments to Credit Agreement.  In
reliance on the representations and warranties set forth in Section 3 below and
subject to the satisfaction of the conditions set forth in Section 4 below, the
parties hereby agree to the following amendments.

 

(a)                           Section 1.1 of the Credit Agreement is hereby
amended by inserting the following defined term in proper alphabetical sequence:

 

1

--------------------------------------------------------------------------------


 

“Treasury Rate” means, as of any date of determination, the yield to maturity as
of such date of United States Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical
Release H.15 (519) that has become publicly available at least two business days
prior to such date (or, if such Statistical Release is no longer published, any
publicly available source of similar market data)) most nearly equal to the
period from such date to the eighteen-month anniversary of the Closing Date;
provided, however, that if the period from such date to the eighteen-month
anniversary of the Closing Date is less than one year, the weekly average yield
on actually traded United States Treasury securities adjusted to a constant
maturity of one year will be used.

 

(b)                           Section 1.1 of the Credit Agreement is hereby
amended by amending the definition of “Make-Whole Amount” to replace each
reference therein to “Section 2.10(b)(i)” with a reference to
“Section 2.10(b)(ii)”.

 

(c)                            Section 2.10(a) of the Credit Agreement is hereby
amended by deleting the words “after the eighteen-month anniversary of the
Closing Date” appearing in the first sentence of such Section.

 

(d)                           Section 2.10(b) of the Credit Agreement is hereby
amended by (i) inserting the following language at the beginning of such
Section:

 

“Subject to any restrictions with respect thereto set forth in the Intercreditor
Agreement,”

 

and (ii) renumbering clauses (i) through (v) appearing therein as clauses
(ii) through (vi) and inserting the following as a new clause (i):

 

(i)                                     at any time after the Closing Date but
on or prior to the eighteen-month anniversary of the Closing Date, with a
premium equal to the Make-Whole Amount;

 

3.                                      Representations and Warranties.  The
Borrower represents and warrants as of the First Amendment Effective Date to
each Lender that:

 

(a)                           The Borrower (i) has the power and authority, and
the legal right, to make, deliver and perform this Amendment and (ii) has taken
all necessary corporate or other action to authorize the execution, delivery and
performance of this Amendment;

 

(b)                           No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required to be obtained by the Borrower in connection with the
execution, delivery, performance, validity or enforceability of this Amendment;

 

2

--------------------------------------------------------------------------------


 

(c)                            This Amendment (i) has been duly executed and
delivered on behalf of the Borrower and (ii) constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

 

(d)                           The execution, delivery and performance of this
Amendment, the borrowings under the Credit Agreement in connection herewith, and
the use of the proceeds thereof will not result in a violation of any
Requirement of Law or any Contractual Obligation of the Borrower, and will not
result in, or require, the creation or imposition of any Lien on any of its
Properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Collateral
Documents);

 

(e)                            After giving effect to the amendments set forth
herein, the representations and warranties made by any Loan Party in or pursuant
to the Loan Documents are true and accurate in all material respects as of the
date hereof (other than those representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality qualifier, in which
case such representations and warranties shall be true and correct in all
respects, and those representations and warranties that are made as of a
specific date, in which case such representations and warranties shall be true
and correct in all material respects as of such date) with the same force and
effect as if such had been made on and as of the date hereof; and

 

(f)                             no Default or Event of Default has occurred and
is continuing.

 

4.                                      Conditions Precedent.  The effectiveness
of this Amendment is subject to (a) the Lenders having executed and delivered
this Amendment, (b) the Lenders having received this Amendment duly executed and
delivered by a Responsible Officer of the Borrower and (c) the First Lien Agent
having consented to this Amendment in accordance with the terms of the
Intercreditor Agreement (the date of satisfaction of the foregoing, the “First
Amendment Effective Date”).

 

5.                                      Loan Documents. 

 

(a)  This Amendment shall constitute a Loan Document, as such term is defined in
the Credit Agreement.  This Amendment is not intended to nor shall it be
construed to create a novation or accord and satisfaction with respect to any of
the Obligations.

 

6.                                      Severability.  Any provision of this
Amendment that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

7.                                      Integration.  This Amendment and the
other Loan Documents represent the entire agreement of the Loan Parties and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Lender

 

3

--------------------------------------------------------------------------------


 

relative to subject matter hereof not expressly set forth or referred to herein
or in the other Loan Documents.

 

8.                                      GOVERNING LAW.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

9.                                      Survival.  The representations and
warranties contained in Section 3 of this Amendment shall survive the execution
and delivery of this Amendment and the First Amendment Effective Date.

 

10.                               Ratification; No Other Amendments; No Waiver.
Except as expressly modified hereby, the Credit Agreement and each other Loan
Document are each hereby ratified and confirmed by the parties hereto and remain
in full force and effect in accordance with the respective terms thereof.  Other
than as otherwise expressly provided herein, this Amendment shall not be deemed
to operate as an amendment or waiver of, or to prejudice, any right, power,
privilege or remedy of any Lender, the Collateral Agent or any other Indemnitee
under the Agreement or any of the other Loan Documents, nor shall the entering
into of this Amendment preclude any such Person from refusing to enter into any
further amendments with respect to the Agreement or any of the other Loan
Documents.  Other than as to otherwise expressly provided herein, this Amendment
shall not constitute a waiver of compliance with any covenant or other provision
in the Agreement or any other Loan Document or of the occurrence or continuance
of any present or future Default or Event of Default.

 

11.                               Headings.  The section headings contained in
this Amendment are inserted for convenience only and will not affect in any way
the meaning or interpretation of this Amendment.

 

12.                               Amendments.  This Amendment may not be amended
or modified except in the manner specified for an amendment of or modification
to the Credit Agreement in Section 10.2 of the Credit Agreement.

 

[Signature Pages to Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

 

 

EUREKA HUNTER PIPELINE, LLC

 

 

 

 

 

By:

/s/ Victor Ponce de Leon

 

 

Name:

Victor Ponce de Leon

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

PENNANTPARK INVESTMENT CORPORATION

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Arthur Penn

 

 

Name:

Arthur Penn

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

PENNANTPARK SBIC LP

 

as a Lender

 

 

 

 

 

By:

/s/ Arthur Penn

 

 

Name:

Arthur Penn

 

 

Title:

Manager of PennantPark SBIC, GP, LLC,

 

 

General Partner of PennantPark SBIC LP

 

--------------------------------------------------------------------------------